DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method of providing a real-time purchase recommendation, the method comprising: receiving, customer profile data associated with a customer, the customer profile data comprising demographic information about the customer; receiving merchant information associated with a plurality of merchants; receiving customer segmentation data comprising a plurality of customer segments, each customer segment representing a particular customer demographic and spending habits associated with the particular customer demographic; receiving purchase request data associated with a purchase made at a point-of-sale location associated with a merchant using an account associated with the customer, the purchase request data comprising: a merchant name associated with the merchant; merchant location information associated with the merchant; a time stamp indicative of a date and time of the purchase; a purchase value indicative of a cost of the purchase; and a merchant category or code indicative of a type of purchase; determining, based on the purchase request data, the point-of-sale location associated with the purchase and a category of the purchase; determining, based on the category of the purchase, one or     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to recommend a sequential purchase. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites no additional elements. Claim 13 recites additional elements including one or more processors and memory. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 13 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1 and 13 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 and 13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 and do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-12 and 14-20 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-21 and 14-20 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 

Lastly, under step 2B, dependent claims 2-12 and 14-20 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Allowability over the Prior Art	
	Prior art Kumar et al., US PG Pub 2010/0324985 A1 (hereafter “Kumar”), teaches a method and apparatus for recommendation engine using pair-wise co-occurrence consistency including receiving, customer profile data associated with a customer, the customer profile data comprising demographic information about the customer; receiving merchant information associated with a plurality of merchants; receiving customer segmentation data comprising a plurality of customer segments, each customer segment representing a particular customer demographic and spending habits associated with the particular customer demographic; receiving purchase request data associated with a purchase made at a point-of-sale location associated with a merchant using an account associated with the customer, the purchase request data comprising: a merchant name associated with the merchant; merchant location information associated with the merchant; a time stamp indicative of a date and time of the purchase; a purchase value indicative of a cost of the purchase; and a merchant category or code indicative of a type of purchase; determining, based on the purchase request data, the point-of-sale location associated with the purchase and a category of the purchase, and transmitting, to a computing device associated with the customer, the sequential purchase recommendation, but does not teach determining, based on the category of the purchase, one or more suggested recommendations, each of the one or more suggested 
	Prior art Grigg et al., US PG Pub 2013/0046634 A1 (hereafter “Grigg”), teaches combining offers from multiple merchants based on the geographic proximity of the merchants including determining, based on the category of the purchase, one or more suggested recommendations, each of the one or more suggested recommendations being associated with a connected category of a type of purchase; prioritizing the one or more suggested recommendations based on the time stamp and the customer profile data; responsive to identifying a one or more prioritized suggested recommendations, ranking a subset of the plurality of merchants based on their proximity to the point-of-sale location, each of the subset of the plurality of merchants offering goods or services that correspond to the connected category of the type of purchase associated with at least one of the one or more prioritized suggested recommendations but does not teach generating a sequential purchase recommendation representing a real-time recommendation to make a purchase at a recommended merchant, the recommended merchant corresponding to a highest ranked merchant of the subset of merchants. 
	Therefore the claims are allowable over the prior art and would be allowable if the 35 U.S.C. §101 rejection is overcome. The examiner recommends reciting the specific hardware found in figures 1-3 of the specification that performs each respective claim step so that the abstract idea is integrated into a practical solution.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625